691 S.E.2d 19 (2010)
In the Matter of S.R.G.
Appealed by Gaston County DSS.
No. 489P09.
Supreme Court of North Carolina.
January 28, 2010.
Tobias S. Hampson, Raleigh, for Jennifer Lynn Gosnell.
Pamela Newell Williams, Attorney Advocate, Raleigh, for GAL.
Elizabeth Myrick Boone, for Gaston County DSS.
Prior, report: ___ N.C.App. ___, 684 S.E.2d 902.

ORDER
Upon consideration of the petition filed on the 4th of December 2009 by Petitioner (Gaston County DSS) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."
Upon consideration of the petition filed by Petitioner (Gaston County DSS) on the 4th of December 2009 in this matter for a writ of certiorari to review a decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."